Citation Nr: 0701463	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lumbosacral strain (hereafter "back condition").  

2.  Entitlement to an initial compensable evaluation for 
residuals of a fractured left clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran's thoracolumbar forward flexion is greater 
than 85 degrees.  His combined range of motion in his 
thoracolumbar spine is greater than 235 degrees.  He does not 
have muscle spasm, guarding, localized tenderness, or a 
vertebral body fracture.  

2.  The veteran does not have functional impairment of the 
left shoulder.  There is no evidence of malunion or nonunion 
of the left clavicle.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a back 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 
(DC) 5237 (2006); 38 C.F.R. § 4.71a, DC 5295 (2003).

2.  The criteria for a compensable rating for residuals of a 
fractured left clavicle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
DC 5203 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
December 2005 supplemental statement of the case (SSOC).  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's back condition a noncompensable 
evaluation under DC 5925.  38 U.S.C.A. § 4.71a (2003).  A 
noncompensable evaluation is assigned when there are slight 
subjective symptoms only.  The next highest rating is 10 
percent, which is assigned when there is characteristic pain 
on motion.  

Under the amended version of the rating criteria, the 
veteran's back condition would be rated under DC 5237, 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2006).  
The General Rating Formula for Diseases and Injuries of the 
Spine does not provide for a noncompensable evaluation.  The 
lowest available evaluation is 10 percent, which is warranted 
when the forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
there is muscle spasm, guarding, localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

In October 2005, the veteran underwent a VA joints 
examination.  The veteran walked unassisted at his 
examination.  He did not use a back brace.  He reported being 
able to walk one half mile without difficulty.  He had no 
history of unsteadiness or falls.  The examiner concluded 
that the veteran's back condition affected his ability to 
lift mail bags at work.  

The veteran worked at the Post Office as a mail carrier and 
routinely lifted 70 pound bundles, after which he reported 
having a backache.  The veteran also reported a sore back 
after driving.  The back condition did not affect his 
activities of daily living or his ability to participate in 
recreational activities.  

Upon examination, the veteran's lumbar spine forward flexion 
was 90 degrees, extension was 30 degrees, left and right 
lateral flexion were 30 degrees each, and right and left 
rotation were 30 degrees each.  He did not experience pain on 
motion.  He was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
There was no objective evidence of painful motion, spasm, 
weakness, tenderness, or incoordination of movements.  The 
veteran had no postural abnormalities or fixed deformities.  
His back musculature was normal.  

The examiner opined that there was no additional functional 
impairment due to fatigue, incoordination, pain or weakness.  
The examiner stated that it would be speculation to describe 
any additional range of motion loss during a flare-up.  The 
veteran was diagnosed with degenerative arthritis of the 
lumbar spine.  A diagnosis of intervertebral disc syndrome 
was not provided.  

The Board must find that this report provides evidence 
against this claim.  The post-service medical record, as a 
whole, fully supports the findings of the most recent VA 
examination. 

Considering the previous rating criteria, the examiner denied 
that there was pain on motion.  Therefore, the veteran's back 
condition does not meet the criteria for a 10 percent 
evaluation under the previous criteria.  

Considering the amended criteria, the veteran does not meet 
the criteria for a 10 percent evaluation because his forward 
flexion was 90 degrees, and in order to meet the criteria, it 
needed to be between 60 and 85 degrees.  The veteran's 
combined range of motion in his thoracolumbar spine was 240 
degrees, and in order to meet the criteria, it needed to be 
between 120 and 235 degrees.  The examiner denied muscle 
spasm, guarding, localized tenderness, abnormal gait, 
abnormal spinal contour, or vertebral body fracture.  
Therefore, the veteran does not meet the criteria for a 
compensable evaluation under the amended criteria.  

Overall, even with consideration of the veteran's testimony, 
the Board finds that the overall disability picture does not 
more nearly approximate the criteria for a 10 percent 
evaluation under DC 5295 or DC 5237.  In conclusion, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for a back disability.  
38 C.F.R. § 4.3.  

With regard to the veteran's claim for residuals of a 
clavicle fracture, the veteran asserts that he is entitled to 
a higher rating for his service-connected residuals of a 
clavicle fracture, currently assigned a noncompensable 
evaluation by analogy under DC 5299-5203, impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a.  

Under DC 5203, a 10 percent rating is warranted for the minor 
extremity when there is malunion or nonunion without loose 
movement.  DC 5203 also provides the rater an option to 
evaluate the disability based on impairment of function of 
the contiguous joint.  

At his October 2005 VA joints examination, the veteran 
reported a history of a left clavicle fracture, but did not 
complain of pain.  He reported flare-ups of weakness and 
stiffness of his left shoulder which occurred when the 
weather changed, approximately once a month.  He did not 
report swelling, heat, redness, instability, locking, 
fatigability, or lack of endurance.  The veteran took Mobic 
for his back and he reported that it also helped his 
shoulder.  The veteran described some shoulder stiffness 
after lifting objects at work.  The examiner confirmed that 
the veteran was right-handed.  

Upon examination, the veteran's ranges of motion were not 
painful, and he was not limited by pain, fatigue, weakness, 
or lack of endurance following repetitive movement.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Shoulder forward flexion 
was 0 to 180 degrees, shoulder abduction was 0 to 180 
degrees.  Shoulder external and internal rotation was 0 to 90 
degrees.  All the veteran's ranges of motion in his left 
shoulder were normal.  

There was no evidence of malunion or nonunion of the 
veteran's left clavicle, nor was there functional impairment 
of the left shoulder.  Therefore, the veteran's disability 
does not meet the criteria for a compensable evaluation under 
DC 5203.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's residuals of a 
fractured left clavicle does not more closely approximate a 
10 percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a compensable 
evaluations have not been met at any time to warrant staged 
ratings.  Simply stated, the Board does not find evidence 
that the veteran's disability evaluations should be increased 
for any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
for either claim during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
compensable evaluations for a back condition and residuals of 
a fractured left clavicle.  38 C.F.R. § 4.3.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2001, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the May 2001 VCAA notice 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the August 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

A compensable evaluation for a back condition is denied.  

A compensable evaluation for residuals of a fractured left 
clavicle is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


